989 A.2d 603 (2010)
295 Conn. 910
Kevin MARSHALL
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided February 25, 2010.
Laljeebhai R. Patel, special public defender, in support of the petition.
Melissa L. Streeto, assistant state's attorney, in opposition.
The petitioner Kevin Marshall's petition for certification for appeal from the Appellate Court, 119 Conn.App. 901, 985 A.2d 1101 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.